723




                 OFFICE        OF THE        AlTORN,EY      GENERAL                OF TEXAS
                                                 AUSTIN
GROVER     SELLERS                                                                       6
A~RNX”      GCWRIAL




    iionorcrb1.s r.            i..   Coons
    County AttOrAOY
    sheman county
    stratfora, ‘Paxa
    her       s1rr                           opinion     MO. o-6566




                  tie are In receipt              D                               or rscent              date
                                                                                  t Of        tile      4bOV4
                                                                                  lbnt            ai80u88ion
    et     ttm    point8                                                      .    764 quote                rma
    your      14ttsr       a


                                                            .by gur&see                      or      oon-
                                                           a4     or    aiaening,                 end       ini-
                                                             . 56 froa Ytrvens                          to
                                                       oimty    ah additibrral                        106
                                                 8y tMtjO~A&fl~ ~t0 the routh-
                                                 i&h*ay, Under,, thee yroVirio54
                                               emon’s      AAR.        cft;        3t.            WI0




                      *Sowqvex, when the pavement ia laid lb i8
                 ~r;creu8sary that it be, UzeinsU; cmd the engineera
                  or the state    a.~;)*ray mpurtmmt have decam&ml
                                                                             724




tr1ot at a pd.Lit ueer the uorrhoaat teralnua   or
the hif;hW   (1~ RcwS) th63 aOat p~OtiOt5l    drai&-
at;4 for a portion      of the hi&hway would be throqr,h
tha rieht-of-way       02 Q;MIiihloiigo,     ;ioek Island     &cd
Gulf tteilway,     which adjolrra    awl   gawllr~a      the
kit&way on the north.        h    alternative       wada     bc
LO eoilai;riaot a dmin4go      ohazaan*l aloq       t5a Sib*8
of the new hi&my         sow tliatanoa       to 'the northeast
44-48     ths    ZbhraMtia             bouadary Un* into UkLa-
h a Nalud
       s iA t&s -towa PZ Tsrhear,              QfiahOtaa.
        !%!b altorn:nutive        4Lmm4L      would probab4          flood
the     taiuior Tltioa~,akl.ehma and b8                  6laaatroua
to buolneaaaa        th*nLn       situate    h.
        “The    Xeilwy     t3xqmiy     hrr    ken mque~ted by
t&i4atat4;                 PIparba4ntto         inBtBll $I@rurra-
aary &aiMg*          rtrueturer       throw       Ita   r*t-of-try
and under i$e        Wok
                     at ohm&wint tn~dAutad,   wiiish
would be 6 natural  dam&nag, e-1     wore if not for
the raiLread   4abmkwntl but tbr IWlwy     Eea,pany tea
ntuaea    00 60 A
         rPhe rallrwd      was oonatruated     aborrt tba per
1901, and r&or0 has riov4r beua a oultrrt, under the
traot at~tbe pint          Indioae+Q.    &t&, rr.ata6~6,    w8ro
it    net for th6 nilrQ86        -nt            thy wkr    would
naturaUy      drsia alon& th ~ep)lunb &he            potat w&ore
ths dralna~r       atructun     was reprusted.




to a0 SO rim by rwi&ato~        -iDjulactioR      or iiAa&uue;  but
ate undcrol6sd sm to tke JS-O~BF party to institute            suoh
a proaeedinp;.     It is i.lrobable that the ca&~lon@r6’
Court, tlRt.62’the pl-lWiSiQR% Or Art. 6674s, Wtid hL3VS
ttlr authority to Bo so; end it 18 aLeo probablsr that
tkfs Stew,    throfagtt the Attorney         c%ner8L toigkt da so.
                              725



Eo~~rablo0. b. CO-,   PWP 3
Iionomblo   X. k.   Coesa,   pa&m 4
Hoaw’oblo           il. P;. OOwa1,                 plbr     $

             Ku *is*            Of 8Ro rem&oita& *Uthorltloo, it                             lo our O@ltliuIt
tbrt     la eooo oi’ 4~0~8 88 the hS@w8y or other                                           @xqorky,by
reooon of the railmod ~mporiy'ofoiltamto eonotruotond uin-
toln     proper          aulvertr           on& olu~oonoyo                  i0   sonfonni6g        to the ro-
&awiwubs             or tiie naturallay of tho land, thn nilrood ooapm)
would be llabla                  for        au&     Q~ma~ro.               ‘aith rarrroaoo         80 OoapoULPy;
II rollroo4          eonpaw            by injumtioa                   to    oonotruct      tlw     MIIUP~~
oulv,erts or sluloea i.a aooarbantm with the xrquircrun%8 oi
the notuml lay of 8&u lotut we noto that in loeh oi lbbo lbovo
o&806 aono,   0 oowa 01 ootlon *doted    tot wo,        and Lo. t&a
o@sa aooe, the oourt @ontoa                              l       moNotory iajunotluaW ow
tb0    ~Oilr0ad           a-   tM  proper 4.min8m
                                            ti     ltmo -
                                                   OOBOtrpOt
8uraof       oaaaaqwn8ly,                   t&o &amta*
                             80 tho ounos of oh0 puparty
fnvelra6hod olroo&yootuallylooruodprior to t&o lwrt~r
&.routlnq or t&e iuju8ctlon.

             In view of the oiroufutraor* r6esu& by you,
ta     bh.   tlm  of ttvl ootuol ooumial of 4oao$ao to t&o
by re8eoo           of    t&m rctLzrolrd             8#~‘a                  I8ihr8       w&oh roqoot         to
o o uo tr tlo tin&                                                                        invlo .af
                                                                                                 u #A0
eslalfca:                                                                            , whomby        prqor
                                                            y may bo Obkrin8d,                it to oaf




         Kt io o u xr ur th oa rp ta ioth n a ota lo o o mQ8    8utAldb a
aotl~aakttod for the purpQo0 of *oJ&08ru08~         0 4r8kq$o     tiwott#k
8h0 r0llr006 right-Of-uOy.       lphr fo.8 that     tllo pm&o*       80 bo
00580na0a     lo llnow   oooupled ror a pub110 pArpwo w3ula no0
petvent    the crPadsmationfbP   0 &alaam       oham       tat&do? Oha
?OibOy fOP the Xl~O80~4WJ, ttr~00        Oi prO~='ly     uliaiag     0 OtOtO
                    In    the     0008       of    PQ aoonri          E.     T.   Tiy.   00. v8.    JlUobuoU
%%tk.         &Q. Dirt.      #O. 3, i&T 5. w. it@6 (TOX. f&A@.0th) th0
court haId that prtrporty owed by or dwokd            ts t&w uoa of 6
PtiiirOOd f8 OUbjM8 80 @p&WOp3?i08btIiOr OROtbO? pUbit            UOO
rR@n tdm oondematioro 18 r8roonabl.y aroo888l’y 00 tbm &~potr
6T tba publio on and not inoPndo&u&t with the an of the
rbht-oi-way        for railroadpurpoooonor detriawntofto tho
#ablio.     i'arti~JId.t~l'~ i8 tht8 t&=W UhOlW tb. rigbt Of Wd.iiWt
&QaolJt in Oxer0irOa by tlw aovemi&A itools          aad will no8
mobelolly      ;LpIpplr or fntaeferr   with tnr UHS of the rl$bt-ot-#o~
tar Miht%d         pWfi8+38.    (29 0. 3. 8., Bl)Ot%O%iL7540, B&I 86%
a751
             Art.        6674n,        P.    A,.   0.     ii*,   la        part provl&eot
                                                                                                       728



Uonoroblr        ii. i.     cooa,             paa* 6

                  vi’c!ionevor, In tine JuagwJlJt of tns zitet.0 iu.fgI¶w
            GOfOV.i0OiOA~thb ~00 OX OOQUi8itfQn Or Soy tint% rw
            rood, ri&t         Of way &W?JWWI,    tbitbbr, Wrtb,    OtOUO,
            &ravel or other mnt~ial,          uecreaoary or oo~venlont
            to any road to be aonotruokd,            raoonrtruatod,   auln-
            taleati,    widetied,   obrnl&hCbwd or lo(ithous4,       or
            la nd  n@ Clrosedlrq cum hundred (100) iuet in width
            for     ltmm             b*d aiv8rolun             in     oonn*stiun      witi   us
            looet~*             rrl.eoatiug  or ocPnocPuatioA of 0 6WlAlmtod
            Stata         :rtghay     by cho ;3Cato tilghu8y Gomnl~olon, t&m
            OOW BOY bt3 0OQtiP.b. by pUXt3hOk                                  02 bOZIhUtOtiOn    by
            ma uwnty   Com5loolouero’aowL                                I9oviQod that taa
            COuQt$  ifi whloh the                    St.60          Mi&WOy i8 looatwl t&Of w
            for  M~PI out, of ttno                   Cow&y          WoQ      and   8~lAga BwA, or
            a&$ 8voileble    county                   fund..

                    *Arty C~Wo~Loaero~       Oourt IO heroby outhorLooA lie
            aaaun          br              by ooadonwtlonoak&alf
                                    purda#~or                          aft&m
            sat0          of 'T0xo0, any now or UiQOP ri&ht ol! '111 or WLa
            not     lro#edia#             one huti&oA (LOO) trot io wldt %B)t ltwo o m
            ba6 divsroiorr                ln oona*otiwi with t&o loootl.e& rdooa-
            t&g 6r sPn*trwtlaer of a 4ooigaat4 Litoto slgh~,             w
            load m land8 tar mokrrlrl      OP borrow pilie, to be rwd
            l.ttWA0 o5notruotioa,  noonotruoti5n,      ar aafmf#+aaoo  ot
            dtok   UlghrPayo and to pay for tho OOM mt 0f.m~
            county flood and lwld&b ruad, or out OZ oay opoolel
            rood ttutbo or uy ar&iloblo      reonty fwiA8.    The Bto?io
            fltghroy UoarSo8lo.a oholl be ohlr lA wish tbm (brtjy 08
            furlllobla@     60 tb0 Qmmty 8oml.0 f on*w’ uew okto
            plebe    or a.olb   ~too  or ouob risht   or way or load
            mid %hO duOOTi~tiO5      Sf 8U.h MOtOtk18    0.0 JtOy b0
            rekqbb,       otter wnfoh the COdoliblior8*      Umrt W,
            onA lo honby ~uthorlmob te pirrohooo 4r aea&om tko
        eomb,riOh    titi    a0 t&e BUOI Of Ihx4iO fn@OMtZ'AoaUO
        with OWh fl*&d notoo. BroviAoa         ?&at La tho owont
        of eonllrmartlon by tho Qouety t&o pruooAu~~ oh011 bo
        thb oak a0 t&-atobt out in Pltlo 12, Artia10* 3361,
        tit )r&   iaOlUO%Vb,    &0Vfl)#Q civil  &8bUw8   Of mXO0,
            of    1925.         .    .   .*
I